          Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 1 of 15



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
JANIMARY HERNANDEZ,                                       :
on behalf of herself and all others similarly             :
situated,                                                 :
                                                          :    Case No. 1:18-cv-05759
                              Plaintiff,
                                                          :
                                                          :    FIRST AMENDED CLASS
                       - against -                        :    ACTION COMPLAINT
                                                          :
J. C. PENNEY COMPANY, INC.,                               :    JURY TRIAL DEMANDED
                                                          ::
                              Defendant.
---------------------------------------------------------x


         Plaintiff     JANIMARY            HERNANDEZ           (hereinafter   “Plaintiff”   or   “Plaintiff

HERNANDEZ”), on behalf of herself and all others similarly situated, by her undersigned

attorneys, as for her Complaint against the Defendant, J. C. PENNEY COMPANY, INC., alleges

the following:

                                                 NATURE OF ACTION

         1.       This action is brought by Plaintiff JANIMARY HERNANDEZ on behalf of herself

and all consumers in the United States who have received unsolicited and unconsented-to

commercial text messages to their mobile phones from J. C. PENNEY COMPANY, INC. (herein

“Defendant or JCPENNEY”) in violation of the Telephone Consumer Protection Act 47 U.S.C. §

227 et seq.



                                                           1
            Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 2 of 15



                                     JURISDICTION AND VENUE

       2.       The Court has federal question jurisdiction over this action under 28 U.S.C. § 1331

because this action arises out of a violation of federal law - 7 U.S.C. § 227(b). See Mims v. Arrow

Fin. Serv., LLC 132 S. Ct. 740 (2012).

       3.       This Court has personal jurisdiction over Plaintiff because Plaintiff submits to the

Court's jurisdiction. In the alternative, this Court has personal jurisdiction over Defendant because

Defendant conducts substantial business in this District. Some of the actions giving rise to the

Complaint took place in this District, and Plaintiff’s claims arise out of Defendant operating,

conducting, engaging in or carrying on a business or business venture in this state or having an

office or agency in this state; committing a tortious act in this state; and causing injury to person

or property in this state arising out of Defendant’s acts and omissions outside this state. Defendant

engages in the wrongdoing alleged in this Complaint throughout the United States, including in

New York State; and Defendant has sufficient minimum contacts with New York and/or has

intentionally availed itself of the markets in New York State, rendering the exercise of jurisdiction

by the Court permissible under traditional notions of fair play and substantial justice. Moreover,

Defendant engages in substantial and not isolated activity within New York State.

       4.       Venue is proper in this District under 28 U.S.C § 1391 because Defendant’s

violation of the Telephone Consumer Protection Act (TCPA) took place in this District, where

Plaintiff HERNANDEZ received unlawful text messages from Defendant.

                                              PARTIES

Plaintiff

       5.       Plaintiff HERNANDEZ is a citizen of the state of New York and a resident of

Bronx County.



                                                 2
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 3 of 15



Defendant

       6.     Defendant, J. C. PENNEY COMPANY, INC., is an online/department store chain

headquartered at 6501 Legacy Drive, Plano, Texas 75024 with its agent and address for service of

process listed at THE CORPORATION TRUST COMPANY, 1209 Orange Street, Wilmington,

Delaware 19801.

                                     FACTUAL ALLEGATIONS

       The Telephone Consumer Protection Act

       7.     The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., was

enacted by Congress in 1991 and is implemented by the Federal Communications Commission

(“FCC”). In its June 18, 2015 Declaratory Ruling and Order (“2015 TCPA Order”), the FCC

explained the original purposes of the TCPA:

       As its very name makes clear, the Telephone Consumer Protection Act is a broad
       “consumer protection” statute that addresses the telemarketing practices not just of
       bad actors attempting to perpetrate frauds, but also of “legitimate businesses”
       employing calling practices that consumers find objectionable… The TCPA makes
       it unlawful for any business—“legitimate” or not—to make robocalls that do not
       comply with the provisions of the statute. While the Commission has traditionally
       sought to “reasonably accommodate[] individuals’ rights to privacy as well as the
       legitimate business interests of telemarketers,”…, we have not viewed “legitimate”
       businesses as somehow exempt from the statute, nor do we do so today.

       2015 TCPA Order ¶ 2 n.6

       8.     The 2015 TCPA Order also explained the continuing relevance of the TCPA,

especially in connection with wireless consumers:

       Month after month, unwanted robocalls and texts, both telemarketing and
       informational, top the list of consumer complaints received by the Commission.
       The Telephone Consumer Protection Act (TCPA) and our rules empower
       consumers to decide which robocalls and text messages they receive, with
       heightened protection to wireless consumers, for whom robocalls can be costly and
       particularly intrusive… With this Declaratory Ruling and Order, we act to preserve
       consumers’ rights to stop unwanted robocalls, including both voice calls and texts,
       and thus respond to the many who have let us, other federal agencies, and states

                                                3
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 4 of 15



       know about their frustration with robocalls.

       2015 TCPA Order ¶ 1

       9.      The TCPA makes it “unlawful for any person… to make any call (other than a call

made for emergency purposes or made with the prior express consent of the called party) using

any automatic telephone dialing system or an artificial or prerecorded voice… to any telephone

number assigned to a paging service, cellular telephone service… or any service for which the

called party is charged for the call…” 47 U.S.C. § 227(b)(1)(A)(iii).

       10.     “Prior express content” requires:

       an agreement, in writing, bearing the signature of the person called that clearly
       authorizes the seller to deliver or cause to be delivered to the person called
       advertisements or telemarketing messages using an automatic telephone dialing
       system or an artificial or prerecorded voice, and the telephone number to which the
       signatory authorizes such advertisements or telemarketing messages to be
       delivered.

       47 C.F.R. § 64.1200(f)(8)


       11.     In addition, the written agreement must include a clear and conspicuous disclosure

informing the signer that:

       By executing the agreement, such person authorizes the seller to deliver or cause to
       be delivered to the signatory telemarketing calls using an automatic telephone
       dialing system or an artificial or prerecorded voice;

       § 64.1200(f)(8)(i)(A)

       and

       The person is not required to sign the agreement (directly or indirectly), or agree to
       enter into such an agreement as a condition of purchasing any property, goods, or
       services.

       § 64.1200(f)(8)(i)(B)

       12.     The 2015 TCPA Order reaffirmed the FCC’s longstanding position that text



                                                   4
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 5 of 15



messages qualify as “calls” under the TCPA. ¶107.

       13.     Additionally, the 2015 TCPA Order confirmed that text messages which originate

from the Internet fall within the ambit of the TCPA’s prohibitions. The text and legislative history

of the TCPA revealed “Congress’s intent to give the Commission broad authority to enforce the

protections from unwanted robocalls as new technologies emerge.” ¶ 113

Defendant Violated the TCPA

       14.     Plaintiff HERNANDEZ visited a JCPENNEY store in December of 2016. Upon

checkout, the retail associate asked Plaintiff HERNANDEZ if she would like to receive a discount

on her current purchase by providing her phone number and email. Plaintiff HERNANDEZ never

consented to receiving promotional and marketing text messages on her mobile phone.

       15.     After making her purchase and receiving her discount, Plaintiff HERNANDEZ

began receiving frequent texts about promotions at JCPENNEY. Below is an example of the types

of marketing text messages that Plaintiff HERNANDEZ receives from Defendant:




                                                 5
       Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 6 of 15




      16.    EXHIBIT A contains sample texts Plaintiff HERNANDEZ received from

Defendant. The impersonal nature of the messages sent to Plaintiff HERNANDEZ from a short

code number shows that JCPENNEY uses an auto dialer/texter to send its message. Shortcode

                                           6
            Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 7 of 15



numbers are widely used in automated services.1 The word automation is defined in the dictionary

as “the technique, method, or system of operating or controlling a process by highly automatic

means, as by electronic devices, reducing human intervention to a minimum”2. Defendant does

not send messages to its customers on an individual basis that requires human intervention for each

message sent. Defendant’s unsolicited messages and the process is automated. Other members of

the class received the exact same messages at around the same time.

           17.     Plaintiff HERNANDEZ is part of a T-Mobile family-plan with her husband.

EXHIBIT B contains the full list of all texts received from the number Defendant uses for its

unsolicited marketing and promotional messages. JCPENNEY has sent 132 messages to date.

JCPENNEY continues to send messages to Plaintiff HERNANDEZ’S phone. See EXHIBIT B.

           18.     Defendant sent similar unsolicited marketing texts using an automated telephone

texting system to other similarly situated persons, who likewise never consented to receiving them.

The text messages sent to Plaintiff HERNANDEZ were unwanted, annoying, and a nuisance.

Plaintiff HERNANDEZ would often expect important messages updates, and would open her

phone to Defendant’s invasive messages instead. In order to identify the sender, Plaintiff would

have to unlock her phone and view the actual message. The messages were disruptive and

diminished the Plaintiff’s usage and enjoyment of her phone. The Second Circuits recent decision

has acknowledged that such non-financially related injury allegations are enough to support

standing under the TCPA; See Mejia v Time Warner Cable, Inc., 2017 US Dist LEXIS 120445

[SDNY Aug. 1, 2017, No. 15-CV-6445 (JPO)].) Plaintiff HERNANDEZ has a concrete injury

sufficient to confer Article III standing. See Van Patten v Vertical Fitness Group, LLC, 847 F3d



1
    https://www.techopedia.com/definition/22052/short-code
2
    http://www.dictionary.com/browse/automation

                                                         7
         Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 8 of 15



1037(9th Cir. 2017) (“Unsolicited telemarketing phone calls or text messages, by their nature,

invade the privacy and disturb the solitude of their recipients. A plaintiff alleging a violation under

the TCPA "need not allege any additional harm beyond the one Congress has identified.”); Melito

v. Am. Eagle Outfitters, Inc., No. 14-CV-2440 (VEC), 2017 U.S. Dist. LEXIS 146343 (S.D.N.Y.

Sep. 8, 2017).

       19.       Subsequent to the filing of the original Complaint, Defendant has argued that it has

not violated the TCPA because the text messages were authorized by Plaintiff herself after she

consented to the following agreement:




Extracted from ECF # 18.

       20.       Plaintiff has no recollection of consenting to any such agreement.

       21.       However, even if Plaintiff did consent to such an agreement, Defendant remains in

violation of the TCPA. By its terms, this is an agreement to receive up to eight (8) text messages

per month. But Plaintiff HERNANDEZ received nine (9) commercial text messages from

Defendant in March 2018, starting on March 2 and ending on March 31. See Exhibit B. Thus,

the ninth text was unauthorized by any agreement and accordingly violates the TCPA.



                                                  8
           Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 9 of 15



         22.       Defendant sent similar such excess texts to other Class members, whether in March

2018 or over other months during the Class period, even if they authorized some of the texts they

received in an agreement.

         23.       Defendant’s current publicly available TCPA agreement also has an eight (8)

monthly maximum on texts. See Exhibit C.

         24.       Defendant did not implement any policies that tracked the number of text messages

to recipients, resulting in TCPA violations.

                                        CLASS ACTION ALLEGATIONS

         25.       Plaintiff HERNANDEZ seeks to represent a class consisting of:

                   All persons in the United States who, beginning four years prior to
                   the filing of this action, received unsolicited text messages to their
                   cellular phones from Defendant3 (the “Nationwide Class”)


         26.       In the Alternative, Plaintiff HERNANDEZ seeks to represent a class consisting of

                   All persons in New York who, beginning four years prior to the
                   filing of this action, received unsolicited text messages to their
                   cellular phones from Defendant (the “New York Class”)

         27.       Should discovery reveal that Class members signed a valid consent agreement to

receiving autodialed texts, Plaintiff HERNANDEZ proposes to represent a class consisting of:

                   All persons in the United States who, beginning four years prior to
                   the filing of this action, received text messages to their cellular

3
  See Fitzhenry-Russell v. Dr. Pepper Snapple Grp., No. 17-cv-00564 NC, 2017 U.S. Dist. LEXIS 155654, at *15
(N.D. Cal. Sep. 22, 2017) (“Yet the Supreme Court did not extend its reasoning to bar the nonresident plaintiffs' claims
here, and Bristol-Myers is meaningfully distinguishable based on that case concerning a mass tort action, in which
each plaintiff was a named plaintiff.”);In re Chinese-Manufactured Drywall Prods. Liab. Litig., No. 09-2047, 2017
U.S. Dist. LEXIS 197612, at *52-53 (E.D. La. Nov. 28, 2017) (“it is clear and beyond dispute that Congress has
constitutional authority to shape federal court's jurisdiction beyond state lines to encompass nonresident parties” and
interpreting Bristol-Meyers as barring nationwide class actions where jurisdiction over defendant is specific “would
require plaintiffs to file fifty separate class actions in fifty or more separate district courts across the United States —
in clear violation of congressional efforts at efficiency in the federal courts.”); Horton v. USAA Cas. Ins. Co., 266
F.R.D. 360, 364 (D. Ariz. 2009) (“Objectors argue that this Court lacks jurisdiction to certify a nationwide class. This
argument is frivolous. A federal court applying Rule 23 of the Federal Rules of Civil Procedure may certify a
nationwide class if the requirements for certification are satisfied.”).

                                                             9
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 10 of 15



                phones from Defendant in excess of the number allowed for by their
                consent agreements (the “Excess Texts Nationwide Class”)

        28.     Should the Court not certify the Excess Texts Nationwide Class, Plaintiff

HERNANDEZ alternatively proposes to represent a class consisting in:

                All persons in New York who, beginning four years prior to the
                filing of this action, received text messages to their cellular phones
                from Defendant in excess of the number allowed for by their consent
                agreements (the “Excess Texts New York Class”)

        29.     The proposed Classes exclude current and former officers and directors of

Defendant, members of the immediate families of the officers and directors of Defendant,

Defendant’s legal representatives, heirs, successors, assigns, and any entity in which it has or has

had a controlling interest, and the judicial officer to whom this lawsuit is assigned.

        30.     Plaintiff reserves the right to revise the Class definition based on facts learned in

the course of litigating this matter.

        31.     Class members are so numerous that joinder of all members is impracticable. While

the exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through the appropriate discovery, Plaintiff believes that there are thousands of Class members,

who may be identified from records maintained by Defendant or by their own record of text

messages. These members may be notified of the pendency of this action by mail, or by

advertisement, using the form of notice customarily used in class actions such as this.

        32.     Plaintiff’s claims are typical of the claims of all Class members as all Class

members are similarly affected by Defendant’s wrongful conduct.

        33.     Plaintiff will fairly and adequately protect the interests of Class members because

Plaintiff has no interests antagonistic to theirs. Plaintiff has retained experienced and competent

counsel.



                                                 10
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 11 of 15



       34.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Since the damages sustained by individual Class members may

be relatively small, the expense and burden of individual litigation make it impracticable for Class

members to individually seek redress for the wrongful conduct alleged herein. If class treatment

of these claims were not available, Defendant would likely be able to persist in its unlawful conduct

with impunity.

       35.       Common questions of law and fact exist as to all Class and predominate over any

questions solely affecting individual Class members. Among the questions of law and fact

common to the Classes are:

             a. whether Defendant sent unsolicited marketing text messages to cellular phones

                 belonging to Plaintiff and the Classes;

             b. whether Defendant used an automated telephone texting system to do so;

             c. whether text recipients provided their prior express consent;

             d. whether the number of texts received by Class members was in excess of the

                 number allowed for by any consent agreement;

             e. whether Defendant’s conduct is intentional or negligent; and

             f. whether Plaintiff and the Classes are entitled to damages for Defendant’s conduct.

       36.       Class membership is readily ascertainable from electronic records.

       37.       The prosecution of this action as a class action will reduce the possibility of

repetitious litigation. Plaintiff knows of no difficulty which will be encountered in the management

of this litigation which would preclude its maintenance as a class action.

       38.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The damages suffered by any individual class member are too



                                                  11
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 12 of 15



small to make it economically feasible for an individual class member to prosecute a separate

action, and it is desirable for judicial efficiency to concentrate the litigation of the claims in this

forum. Furthermore, the adjudication of this controversy through a class action will avoid the

potentially inconsistent and conflicting adjudications of the claims asserted herein.

       39.     The prerequisites to maintaining a class action for injunctive relief or equitable

relief pursuant to Rule 23(b)(2) are met, as Defendant acts or refuses to act on grounds generally

applicable to the Classes, thereby making appropriate final injunctive or equitable relief with

respect to the Classes as a whole.

       40.     The prerequisites to maintaining a class action for injunctive relief or equitable

relief pursuant to Rule 23(b)(3) are met, as questions of law or fact common to the Clasess

predominate over any questions affecting only individual members and a class action is superior

to other available methods for fairly and efficiently adjudicating the controversy.

       41.     The prosecution of separate actions by Class members would create a risk of

establishing inconsistent rulings and/or incompatible standards of conduct for Defendant.

Additionally, individual actions may be dispositive of the interest of all members of the Class,

although certain members of the proposed Class are not parties to such actions.

       42.     Defendant’s conduct is generally applicable to the Class as a whole and Plaintiff

seeks, inter alia, equitable remedies with respect to the Class as a whole. As such, Defendant’s

systematic policies and practices make declaratory relief with respect to the Classes as a whole

appropriate.




                                                  12
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 13 of 15



                                      CAUSES OF ACTION

                                             COUNT I

         VIOLATION OF THE TELEPHONE CONSUMER PROTECTION ACT
                            47 U.S.C. § 227 et seq.

                            (Brought on behalf of Plaintiff and Class)

       43.      Plaintiff HERNANDEZ realleges and incorporates herein by references the

allegations contained in all preceding paragraphs and further alleges as follows:

       44.      Plaintiff HERNANDEZ brings this claim individually and on behalf of the other

members of the Class for Defendant’s violations of the TCPA.

       45.      Defendant directly or vicariously violates the TCPA when it uses an automated

telephone texting system to send unsolicited and unauthorized marketing texts to the cellular

phones of Plaintiff and the Class.

       46.       The TCPA, 47 U.S.C. § 227(b)(3), provides:

       (1) Private right of action. A person or entity may, if otherwise permitted by the
           laws or rules of court of a State, bring in an appropriate court of that State--
             (A) an action based on a violation of this subsection or the regulations
                 prescribed under this subsection to enjoin such violation,
             (B) an action to recover for actual monetary loss from such a violation, or to
                 receive $ 500 in damages for each such violation, whichever is greater, or
             (C) both such actions.

       47.      Additionally, the TCPA provides that the Court may, at its discretion, treble the

statutory damages if it finds that Defendant’s violation are willful or knowing. 47 U.S.C. §

227(b)(3)

       48.      Defendant’s violations of the TCPA were willful and knowing. Defendant would

be liable to Plaintiff and the Class even if their actions were negligent.



                                                 13
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 14 of 15



        49.    Defendant should also be enjoined from engaging in similar unlawful conduct in

the future.

        50.    Accordingly, Plaintiff and the Class are entitled to all damages referenced herein,

attorney’s fees, costs, treble damages, injunctive relief, and any other remedies allowed by the

TCPA.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of herself and all others similarly situated, prays for

relief and judgment against Defendant as follows:

        (A)    For an Order certifying the Class under Rule 23 of the Federal Rules of Civil

Procedure and naming Plaintiff as representative of the Class and Plaintiff’s attorneys as Class

Counsel to represent members of the Class;

        (B)    For an Order declaring that Defendant’s conduct violates the TCPA;

        (C)    For an Order finding in favor of Plaintiff and members of the Class;

        (D)    For statutory or treble damages for each violation of the TCPA, as determined by

the evidence presented at trial;

        (E)    For prejudgment interest on all amounts awarded;

        (G)    For an Order enjoining Defendant from further violations of the TCPA;

        (H)    For an Order awarding Plaintiff and members of the Class their reasonable

attorney’s fees and expenses and costs of suit; and

        (I)    For such other and further relief as the Court deems just and proper.




                                                14
        Case 1:18-cv-05759-RWL Document 22 Filed 10/26/18 Page 15 of 15



                              DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rule of Civil Procedure, Plaintiff, on behalf of herself

and the Class, demand a trial by jury on all questions of fact raised by this Complaint.



Dated: October 26, 2018
                                              Respectfully submitted,


                                              LEE LITIGATION GROUP, PLLC


                                              By: /s/ C.K. Lee
                                                 C.K. Lee, Esq.

                                              C.K. Lee (CL 4086)
                                              Anne Seelig (AS 3976)
                                              30 East 39th Street, Second Floor
                                              New York, NY 10016
                                              Tel.: 212-465-1188
                                              Fax: 212-465-1181
                                              Attorneys for Plaintiff and the Class




                                                15
